DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends from claim 1, however, based on antecedence basis, it appears that claim 9 should depend from claim 8 and will be considered as such for the purposes of examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 5, 6, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Idemoto et al. (U.S. Patent No. 4832683).
Idemoto et al. discloses an ultrasound probe (Figure 1) comprising: a probe body (4) that is configured to receive ultrasonic vibration generated by an ultrasound transducer (Column 3, Lines 12-15), the probe body including a distal end side and a proximal end side (Figure 1); and a treatment unit (5) that extends along a longitudinal axis on the distal end side of the probe body (Figure 1), the treatment unit (5) including a distal end part (7) and a side surface part (6) adjacent to the distal end part (Figure 2); the treatment unit comprising: a cutter (25) that is provided at the distal end part (7) of the treatment unit and is configured to cut the bone based on a movement of the treatment unit along the longitudinal axis (Figure 6), the cutter including a distal end surface (Figure 3, surface near numeral 7); and a path (21) that extends along an interior of the treatment unit, the path being configured to receive debris of the bone along the longitudinal axis towards the proximal end side of the probe body (although path 21 is disclosed as a liquid passage, providing a vacuum source to the passage would allow the path to receiver debris), the path including: a first opening (22) that is provided on the distal end surface of the cutter; and a second opening (20) that is provided on the side surface part of the treatment unit (Figure 2), wherein: the path is configured to allow communication between the first opening and the second opening (Figure 2). 

Regarding claim 5, the path includes: a first path (21) that extends along a center axis of the treatment unit toward the proximal end side from the first opening (Figure 2), and a second path (path that opens to 20) that extends from a proximal end of the first path to the second opening, and the second path extends along a direction oblique to the longitudinal axis (Figure 2). 
Regarding claim 6, the first path and the second path form a junction such that the second path extends toward the side surface part (Figure 2). 
Regarding claim 8 Ideomoto et al. discloses a treatment unit (5) for an ultrasound probe comprising: a cutter (7) that includes a distal end surface (Figure 3, surface surrounding hole 22) that defines a first opening (22), the cutter being configured to cut a bone to be treated; and a shaft (6) that includes: a proximal end (near numeral 5 Figure 2), a distal end (at end of numeral 7, Figure 2), and a side surface part (6) that is adjacent to the proximal end and the distal end; a path (21) that extends longitudinally within the shaft from the first opening to a second opening (20, Figure 2), the second opening being provided on the side surface part of the shaft (Figure 2), the path being configured to: allow communication between the first opening and the second opening; and discharge debris resulting from cutting the bone (although path 21 is disclosed as a liquid passage, providing a vacuum source to the passage would allow the path to receiver debris). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Idemoto et al. (U.S. Publication No. 4832683) in view of Darian et al. (U.S. Publication No. 2008/0300591).
	Idemoto et al. discloses the claimed invention except for a cylinder that covers an outer periphery of the probe body of the ultrasound probe. Darian et al. teaches an ultrasound probe (10) having a probe body (44). A cylinder (62, figure 8, 9) convers an outer periphery of the probe body to minimize heating and damage to surrounding tissue (Paragraph 68). It would have been obvious to one skilled in the art at the time the invention was made to construct the device of Idemoto et al. with a cylinder that covers an outer periphery of the probe body in view of Darian et al. in order to minimize heating and damage to the surrounding tissue. 

Allowable Subject Matter
Claims 3, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose an ultrasonic probe having a cutter with a shaft such that a working end portion is at the distal end of the cutter such that the working end portion has an opening leading to a path down the shaft to a second opening that is located on the side portion of the shaft. Furthermore, the cutter has a geometry at the distal end and the shaft has a second geometry such that the shaft is positioned that the first geometry encompasses the second geometry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW YANG/Primary Examiner, Art Unit 3775